ORDER
Per Curiam:
Mr. Terry Giles was charged with and convicted of murder in the second degree and ai’med criminal action. On direct appeal, this Court affirmed the convictions and sentences. State v. Giles, 353 S.W.3d 474 (Mo. App. W.D. 2011). On post-conviction appeal, Mr. Giles asserts that trial counsel was ineffective in failing to present the testimony of Mr. Michael Simmons at a suppression of evidence hearing prior to trial.
For reasons stated in the memorandum provided to the parties, we affirm. Rule 84.16(b).